DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2022 has been entered. By this amendment, claims 28-30, 33, 38, 40-42, 46, and 47 are amended and claims 28-47 are now pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 29, 30, 41, 42, and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "a first level of detail" in lines 2-3 and “a second level of detail” in line 4. The metes and bounds of the claim are unclear as it is unknown what is a “level of detail” and how such a level of detail can be used to analyze sets of data. The specification refers to the level of detail in regards to “more detailed data” and “less detailed data”, which describes the data and not how the data is analyzed. It is therefore unclear how to analyze “the received first set of data using a first level of detail” and how to analyze “the received second set of data using a second level of detail that is higher than the first level of detail” as claimed.
Claim 41 recites the limitation "a first level of detail" in lines 2-3 and “a second level of detail” in line 4. The metes and bounds of the claim are unclear as it is unknown what is a “level of detail” and how such a level of detail can be used to analyze sets of data. The specification refers to the level of detail in regards to “more detailed data” and “less detailed data”, which describes the data and not how the data is analyzed. It is therefore unclear how to analyze “the received first set of data using a first level of detail” and how to analyze “the received second set of data using a second level of detail that is higher than the first level of detail” as claimed.
Claim 47 recites the limitation "a first level of detail" in line 3 and “a second level of detail” in lines 4-5. The metes and bounds of the claim are unclear as it is unknown what is a “level of detail” and how such a level of detail can be used to analyze sets of data. The specification refers to the level of detail in regards to “more detailed data” and “less detailed data”, which describes the data and not how the data is analyzed. It is therefore unclear how to analyze “the received first set of data using a first level of detail” and how to analyze “the received second set of data using a second level of detail that is higher than the first level of detail” as claimed.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28-35, 37, 40-44, 46, and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eggers (U.S. 2002/0156384, previously cited). Regarding claims 28, 40, and 46, Eggers discloses an apparatus, a non-transitory computer readable medium, and a method for detecting arrhythmia from remotely collected physiologic data of a user, the apparatus comprising a data storage device storing instructions for analyzing collected data (central unit 54 is described as storing information, see paragraph [0024], line 4); and a computer-based data analyzer (CPU 60, see Figure 2) configured to execute the instructions to perform a method for detecting arrhythmia from remotely collected physiologic data of a user: (a) receiving, at a computer-based data analyzer (the central unit, CU, referred to in Figure 1), a first set of data (see block 30 in Figure 1 and paragraph [0023], lines 1-2), the first set of data being transmitted from a remotely-located monitoring device (the remote monitoring unit, RMU, referred to in Figure 1); (b) automatically analyzing the received first set of data with the data analyzer to identify a suspected arrhythmia (see block 32 in Figure 1 and paragraph [0024], lines 1-2); (c) automatically requesting a second set of data from the remotely-located monitoring device if a suspected arrhythmia is identified in step (b) (see block 36 in Figure 1 and paragraph [0025]); (d) receiving at the data analyzer, from the remotely-located monitoring device, the second set of data (see block 38 and 40 in Figure 1 and paragraph [0025], lines 16-28); and (e) automatically analyzing the received second set of data using the data analyzer to verify the suspected arrhythmia identified in step (b) (see paragraphs [0025] and [0026]). However, while Eggers discloses that data is transmitted from the remotely-located monitoring device at a preset duty cycle such that the data is periodically received by the data analyzer with a fixed interval of time between any two successive receptions of the data (daily, see paragraph [0021], lines 18-19), Eggers fails to expressly disclose that the need for communications of step 26 in Figure 1 is for this routine daily transmission. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify Eggers such that step 26 is performed at a preset duty cycle such that the data is periodically received by the data analyzer with a fixed interval of time between any two successive receptions of the data, because Applicant has not disclosed that receiving data at a preset duty cycle such that the data is periodically received by the data analyzer with a fixed interval of time between any two successive receptions of the data provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with on-demand transmission as taught by Eggers, because it provides immediate feedback and diagnosis of an arrhythmia and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Eggers. Therefore, it would have been an obvious matter of design choice to modify Eggers to obtain the invention as specified in the claims.
Regarding claims 29, 41, and 47, it is respectfully submitted that the “first level of detail” is considered to be the technique described by Eggers at paragraph [0024] wherein the analysis is fully automated and does not require human review, whereas the “second level of detail” is considered to be the technique described by Eggers at paragraphs [0024]-[0025] wherein the analysis includes a human review component.
Regarding claims 30 and 42, it is respectfully submitted that automatically analyzing the received second set of data using the second level of detail consumes more computational resources than automatically analyzing the received first set of data using the first level of detail because the extra human review component itself is additional computational resources.
Regarding claims 31 and 43, Eggers discloses that the central unit (claimed computer-based data analyzer) can request that additional data be sent on an urgent basis (see paragraph [0025], lines 1-9). It is respectfully submitted that the transmission of the additional data on an urgent basis initiates a change “such that, after the change, the first set of data in step (a) is periodically received by the data analyzer with a different fixed interval of time between any two successive receptions of the first set of data”.
Regarding claim 32, Eggers describes the second set of data as “an additional transmitted data set” (see paragraph [0025], lines 8-9) and, thus, discloses that the first set of data and the second set of data are different subsets of data collected from a user using at least one sensor operatively coupled to the remotely located monitoring device.
Regarding claim 33, Eggers discloses that the subsets of data collected from the user include at least one of an acceleration, a pulse oximetry, a blood pressure, a respiration, a movement, and cardiac electrical signals (see paragraph [0020]).
Regarding claim 34, Eggers discloses that the subsets of data collected from the user include data of a first resolution (the “monitored data set”, see paragraph [0020]), and wherein the first set of data received in step (a) includes data of a second resolution (the “derived data set”, see paragraph [0020]), wherein the second resolution is lower than the first resolution (see paragraph [0020], lines 3-4, “The derived data set is typically much smaller in size than the monitored data set”).
Regarding claim 35, Eggers describes the transfer of the additional transmitter data set as “a more complete data transfer” as compared to the initially transmitted data set (see paragraph [0008]) and, thus, discloses that the second set of data received in step (d) includes data of a third resolution greater than the second resolution.
Regarding claim 37, Eggers discloses that the subsets of data collected from the user include electrocardiograph (ECG) data (see paragraph [0007], lines 4-6).
Regarding claim 44, Eggers describes the second set of data as “an additional transmitted data set” (see paragraph [0025], lines 8-9) and, thus, discloses that the first set of data and the second set of data are different subsets of data collected from a user using at least one sensor operatively coupled to the remotely located monitoring device. Furthermore, Eggers discloses that the subsets of data collected from the user include data of a first resolution (the “monitored data set”, see paragraph [0020]), and wherein the first set of data received in step (a) includes data of a second resolution (the “derived data set”, see paragraph [0020]), wherein the second resolution is lower than the first resolution (see paragraph [0020], lines 3-4, “The derived data set is typically much smaller in size than the monitored data set”). Eggers describes the transfer of the additional transmitter data set as “a more complete data transfer” as compared to the initially transmitted data set (see paragraph [0008]) and, thus, discloses that the second set of data received in step (d) includes data of a third resolution greater than the second resolution.

Claims 36, 38, 39, and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eggers (U.S. 2002/0156384, cited above) as applied to claims 28-35, 37, 40-44, 46, and 47 above, and further in view of Sellers (U.S. Patent No. 5,678,532, cited by Applicant). Eggers discloses the invention substantially as claimed, but fails to disclose that the first set of data received in step (a) includes data for a first time period, and the second set of data received in step (d) includes data for a second time period, wherein the second time period is smaller than or equal to the first time period, requesting data corresponding to a time period that spans the identified suspected arrhythmia in step (b), or that the first set of data received in step (a) includes data collected using one or more first sensors, and the second set of data received in step (d) includes data collected using one or more second sensors, and wherein at least one sensor of the one or more first sensors is different from the one or more second sensors. Sellers teaches a method and apparatus for communicating between a remotely-located monitoring device 10 and a computer-based data analyzer 110 (see Figure 7), including a number of examples of communication (see col. 8, line 26-col. 9, line 11). Included in the examples of communication are receiving data that includes data for a first time period then receiving data that includes data for a second time period that is smaller than or equal to the first time period (see col. 8, lines 32-37), requesting data corresponding to a time period that spans an identified suspected arrhythmia (see col. 8, lines 39-41), and receiving first and second sets of data that correspond to different sets of first and second sensors, respectively (see col. 8, line 66-col. 9, ln. 39 and Figures 10A and 10B). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Eggers to include the first set of data received in step (a) includes data for a first time period, and the second set of data received in step (d) includes data for a second time period, wherein the second time period is smaller than or equal to the first time period, requesting data corresponding to a time period that spans the identified suspected arrhythmia in step (b), or that the first set of data received in step (a) includes data collected using one or more first sensors, and the second set of data received in step (d) includes data collected using one or more second sensors, and wherein at least one sensor of the one or more first sensors is different from the one or more second sensors, as taught by Sellers, as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Response to Arguments
Applicant’s arguments with respect to the previous rejection of the claims under 35 USC 102(b) as being anticipated by Eggers have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792